Citation Nr: 0014828	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  97 - 21 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of decompression and distal clavicle 
resection of the right (major) shoulder.  

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the lumbosacral spine, L5-S1.

Entitlement to a rating in excess of 10 percent for eczema 
(contact dermatitis) of the hands, bilateral.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from March 1987 to September 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1997 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  During the pendency of this 
action, the veteran relocated to Big Lake, Minnesota, and his 
claims folder is currently within the jurisdiction of the 
VARO, St. Paul, Minnesota.

The issue of entitlement to a rating in excess of 10 percent 
for degenerative joint disease of the lumbosacral spine, L5-
S1, is addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  The claims for increased ratings for service-connected 
disabilities of the right shoulder, lumbosacral spine and 
both hands are plausible.  


2.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

3.  Prior to August 29, 1997, the veteran's service-connected 
postoperative residuals of decompression and distal clavicle 
resection of the right (major) shoulder were manifested by 
limitation of motion on forward elevation and abduction, 
gradually decreasing motion on forward elevation and 
abduction on repeated range of motion testing, popping in the 
shoulder joint on motion, and subjective complaints of pain 
on motion. 

4.  On and after August 29, 1997, the veteran's service-
connected postoperative residuals of decompression and distal 
clavicle resection of the right (major) shoulder were 
manifested by adhesive capsulitis with limitation of right 
shoulder abduction and forward raising to 90 degrees each, 
tenderness at the acromioclavicular joint, limitation of 
right shoulder motion and functional ability due to pain, and 
X-ray evidence of a sessile bony protuberance at the medial 
end of the proximal right humerus, consistent with an 
osteochondroma; findings suggestive of a loose body between 
the greater and lesser tuberosities; and postsurgical changes 
of the right clavicle.  

5.  The veteran's service-connected bilateral eczema of the 
hands is currently manifested by competent lay testimony and 
clinical findings of exudation or itching, involving an 
exposed area or extensive area, without objective clinical 
findings of constant exudation or itching, extensive lesions, 
marked disfigurement, ulceration or extensive exfoliation, 
crusting, systemic or nervous manifestations, or 
exceptionally repugnant manifestations.

6.  The claim for service connection for tinnitus of not 
plausible because the veteran has not submitted competent lay 
or medical evidence showing that disability during service, 
or competent medical evidence linking tinnitus to active 
service.  



CONCLUSIONS OF LAW

1.  The claims for increased ratings are well grounded.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  Proscelle v. 
Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. 
App. 251 (1997);  Fenderson v. West, 12 Vet. App.  119 
(1999).  

2.  The schedular criteria for a rating in excess of 20 
percent for postoperative residuals of decompression and 
distal clavicle resection of the right (major) shoulder are 
not met prior to August 29, 1997.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991);  38 C.F.R.§ 3.321(b)(1), Part 4, 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 (1999).

3.  The schedular criteria for an increased rating of  30 
percent for postoperative residuals of decompression and 
distal clavicle resection of the right (major) shoulder are 
met on and after August 29, 1997.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991);  38 C.F.R.  38 C.F.R.§ 3.321(b)(1), Part 
4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 (1999).

4.  The schedular criteria for a rating in excess of 10 
percent for service-connected bilateral eczema of the hands 
are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  
38 C.F.R.§ 3.321(b)(1), Part 4, §§ 4.118, Diagnostic 
Codes 7806 (1999).

5.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims for increased 
ratings are plausible and are thus "well grounded" within 
the meaning of  38 U.S.C.A. §  5107(a) (West 1991).  A claim 
for an increased rating is generally well grounded when the 
appellant indicates that he has suffered an increase in 
disability.  Proscelle v. Derwinski,  2 Vet. App. 629 (1992);  
Drosky v. Brown, 10 Vet. App. 251 (1997).  We further find 
that the facts relevant to the issues on appeal have been 
properly developed and that the statutory obligation of VA to 
assist the veteran in the development of his claims has been 
satisfied.  38 U.S.C.A. §  5107(a)(West 1991).  In that 
connection, we note that the RO has obtained available 
evidence from all sources identified by the veteran, that he 
has been afforded a personal hearing, and that he has 
undergone comprehensive VA orthopedic, neurologic, 
radiographic and audiological examinations in connection with 
his claims.  On appellate review, the Board sees no areas in 
which further development might be productive.

In accordance with  38 C.F.R. §§ 4.1 - 4.10 (1999) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service connected 
disabilities at issue.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
most current evidence of record is not adequate for rating 
purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining those 
disabilities.  

However, the Board notes that this case addresses the 
assignment of initial disability ratings following an initial 
award of service connection for those disabilities.  In such 
cases, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App.  119 (1999).  Therefore, the Board will review the 
medical evidence of record as it pertains to the disabilities 
at issue from the date of the initial rating evaluations.  
Fenderson, id.



I.  Evidentiary and Procedural History

The veteran was treated for contact dermatitis and for 
dyshidrotic eczema of the hands on several occasions during 
active service.  In January 1994, he underwent a subacromial 
decompression and resection of the head of the distal 
clavicle, right shoulder, secondary to aggravation of a 1982 
high school wrestling injury.  His postoperative course was 
unremarkable, but he continued to complain of pain, as well 
as back pain stemming from an inservice injury while putting 
on his shoes  A Medical Board found him to be unfit for 
further naval service due to right subacromial decompression 
and resection of the head of the distal clavicle and 
mechanical low back pain without radiculopathy or myelopathy, 
and he was discharged with disability severance pay.  

In his original application for VA disability compensation 
benefits, received in September 1995, the veteran claimed 
service connection for conditions which included residuals of 
his right shoulder surgery, mechanical low back pain, and 
eczema of the right hand.  The veteran subsequently amended 
his claim to include service connection for tinnitus, stating 
that he experienced ringing in his ears every other week.  In 
a subsequent statement, he indicated that he experienced a 
ringing in his ears at least once a month.  

A report of VA general medical examination, conducted in June 
1996, cited the veteran's statement that he served in the 
Navy as a cook.  He complained of right shoulder pain, with a 
50-pound lifting limitation.  The veteran stood 5 feet, 6 
inches tall, weighed 202 pounds, and weighed 230 pounds 
within the past year.  He was right-handed and had a normal 
posture and gait.  Right shoulder abduction was to 180 
degrees, forward elevation to 170 degrees, and internal and 
external rotation 
were normal.  There was no evidence of deformity, no muscle 
atrophy in the upper extremities, no muscle weakness or 
sensory changes, muscle strength was equal in 
both upper extremities, and deep tendon reflexes were equal 
and active, bilaterally.  X-rays of the right shoulder 
revealed absence of the terminal aspect of the right 
clavicle, with no bony or articular abnormality.  The 
diagnosis was status post right subacromial decompression and 
distal clavicle resection.

Eczematoid lesions were seen on the fingers and palmar 
surfaces, with elongated sores on the sides of both hands.  
The diagnosis was eczema, contact dermatitis, both hands.

A report of VA audiological and audiometric examination, 
conducted in June 1996, cited the veteran's statement that he 
experienced noise exposure as a member of a gun crew and 
working around loud equipment, and that he first experienced 
a ringing in the ears six months previously.  Audiologic 
examination disclosed normal tympanometry and acoustic reflex 
testing, and audiometric testing revealed that hearing was 
excellent in both ears with excellent word recognition 
scores, bilaterally.  Tinnitus was consistently matched 
subjectively at 12 Hertz.  The examiner stated that the 
tinnitus was of unknown etiology, as there was no evidence of 
retrocochlear pathology or hearing loss, but might be related 
to noise exposure.  

A report of VA general medical examination, conducted in 
September 1996, cited the veteran's complaints of right 
shoulder pain, with a 75-pound lifting limitation.  
Examination disclosed a scar on the posterior portion of the 
right shoulder, with no deformity and no tenderness to 
palpation.  Forward elevation of the right shoulder was to 
160 degrees, with a popping sound, while abduction was to 110 
degrees with pain and a popping sensation.  Internal and 
external rotation were to 90 degrees each.  Repeated range of 
motion testing revealed gradually decreasing motion on 
forward elevation and abduction.  

A rating decision of February 1997 granted service connection 
for postoperative residuals of decompression and distal 
clavicle resection of the right (major) shoulder, evaluated 
as noncompensably disabling; for degenerative joint disease 
of 
the lumbosacral spine, L5-S1, evaluated as noncompensably 
disabling; and for bilateral eczema of the hands, evaluated 
as noncompensably disabling; and denied 
service connection for tinnitus.  The veteran appealed, 
seeking compensable ratings for the service-connected 
disabilities and service connection for tinnitus.  

In his Substantive Appeal (VA Form 9), received in July 1997, 
the veteran stated that he was assigned "to the gun mount 
watch" on board USS WHITE PLAINS (AFS-4); that he "always 
experienced the guns going off beside [him]"; and that he 
believed that such caused his current ringing in the ears.  

A report of VA dermatology examination, conducted in August 
1997, cited the veteran's statement that he had experienced 
intermittent episodes of eczema of both hands since service, 
with blistering, itching, peeling, and flare-ups every two 
weeks.  Examination revealed rough, slightly scaling, 
superficially fissured erythematous patches interspersed with 
pink, poorly marginated, scaling erythematous patches with 
clear fluid-filled vesicles at the periphery of the pink 
erythematous patches, involving the lateral aspects of the 
index finger, middle finger and thumb, bilaterally.  The 
diagnosis was dermatitis of the hands with features of 
dyshidrotic eczema, with components of irritative dermatitis.

A report of VA audiological and audiometric examination, 
conducted in August 1997, shows the veteran first noted 
tinnitus "a couple of months" after service discharge, 
occurring once daily; that he denied ear infections, ear 
trauma, ear surgery, hearing loss, vertigo, or otalgia; and 
that his sole complaint was tinnitus.  It was noted that on 
review of the claims folder, the veteran had no documented 
otologic or audiologic history.  Audiologic and audiometric 
examinations were normal.  The examining audiologist 
diagnosed tinnitus of unclear etiology, stating 
that there was no means to determine whether the veteran's 
tinnitus was or was likely to be related to service-related 
activities.  

A report of VA orthopedic examination, conducted on August 
29, 1997, cited the veteran's history of right shoulder 
injury and surgery.  Right shoulder abduction and 
forward raising were each limited to 90 degrees, internal 
rotation to 90 degrees and external rotation to 60 degrees, 
and some tenderness was present at the acromioclavicular 
joint.  X-rays revealed a sessile bony protuberance at the 
medial end of the proximal right humerus, continuous with the 
medullary cavity, most consistent with an osteochondroma; 
findings suggestive of a loose body between the greater and 
lesser tuberosities; and postsurgical changes of the right 
clavicle with osteotomy of the distal end.  The examiner 
stated that the veteran's motion and functional ability was 
limited by pain in the right shoulder and lumbosacral area.  
The pertinent diagnosis was adhesive capsulitis, right 
shoulder, status post right subacromial decompression and 
distal clavicle resection.  

In October 1997, a personal hearing was held before an RO 
hearing Officer.  The veteran testified as to the onset and 
severity of symptoms of his right shoulder disability, and 
the industrial impairment resulting therefrom.  He described 
the frequency and severity of outbreaks of his skin disorder 
of the hands, and the resulting limitation in his work 
activities.  He testified that he was employed as a chef, 
that he worked 50 hours per week, and that he missed no time 
from work.  He testified that he first noticed tinnitus about 
two months after he got out of the Navy; that he would stand 
gun mount watches while in the Navy when the guns were going 
off, sometimes without ear protection; that he experiences 
ringing in the ears for 5 or 10 minutes about twice a week; 
and that he did not have it while on active duty.  A 
transcript of the testimony is of record.  

A Hearing Officer's decision of November 1997 granted an 
increased rating of 20 percent for postoperative residuals of 
decompression and distal clavicle resection of the right 
(major ) shoulder; an increased rating of 10 percent for 
degenerative joint 
disease of the lumbosacral spine, L5-S1; and an increased 
rating of 10 percent for bilateral eczema of the hands.  
Service connection for tinnitus remained denied  

In another VA Form 9, submitted in November 1998, the veteran 
stated that he served as a cook while in service, but also 
served on a gun mount crew aboard USS WHITE PLAINS while at 
battle stations, with weekly firing of 6-inch guns.  

VA outpatient treatment records dated in September 1998, show 
that the veteran was seen for complaints of pain in the hands 
and wrists, but denied trauma or swelling.  He related that 
he had been a cook all his life, and that he worked 80 hours 
per week.  Examination revealed a good range of motion in 
both hands and wrists.  There were no reported findings of 
skin disease.  

A report of VA dermatological examination, conducted in April 
1999, cited the veteran's inservice and postservice history 
of eczema of the hands.  Examination revealed a bilateral 
eczema, dry in type, from the palmar creases distally on the 
volar aspect of both hands and to include the web spaces as 
well as the medial and lateral aspects of the fingers.  There 
was fissuring, two or three on each hand, extending two or 
three millimeters, which were tender to the touch.  There was 
no 
erythema or drainage.   The diagnosis was contact dermatitis 
and eczema, palmar surface of both hands.  

A report of VA orthopedic examination, conducted in April 
1999, noted the history of the veteran's right shoulder 
condition.  Examination of the right shoulder revealed a 
vertical scar, four inches in length, over the right 
acromioclavicular joint.  Abduction of the right shoulder 
joint was to 95 degrees, flexion was to 95 degrees, and 
extension was full to 45 degrees.  Internal and external 
rotation were each within normal limits, and there was no 
crepitus on motion and no deformity or tenderness over the 
acromioclavicular joint.  On placing his thumbs behind his 
back, the veteran could only bring his right thumb to about 
L1, about 4 inches less than on the other side.  The 
diagnosis was status post right shoulder injury in 1992 
with surgery for subacromial decompression and distal 
clavicle resection with ongoing discomfort and gradual 
worsening.  

A January 2000 letter from Allina Medical Clinic, a private 
medical facility, stated that the veteran currently had 
cracked and fissured hands secondary to chronic water damage, 
and that a silicone-based cream was recommended.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (1999).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  The duration of the initial, and any subsequent, 
period of total incapacity, especially periods reflecting 
delayed union, inflammation, swelling, drainage, or operative 
intervention, should be given close attention.  This 
consideration, or the absence of clear cut evidence of 
injury, may result in classifying the disability as not of 
traumatic origin, either reflecting congenital or 
developmental etiology, or the effects of healed disease.  
38 C.F.R. Part 4, § 4.41 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened 
tendons, etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical 
vertebrae, the dorsal vertebrae, and the lumbar vertebrae, 
are considered groups of minor joints, ratable on a parity 
with major joints.  The lumbosacral articulation and 
both sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
38 C.F.R. Part 4, § 4.45 (1999).

Postoperative Residuals of Decompression and Distal Clavicle 
Resection of the Right (Major) Shoulder

The veteran's service-connected postoperative residuals of 
decompression and distal clavicle resection of the right 
(major) shoulder are currently rated at 20 percent disabling 
under  38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5201-5203 
(1999).  Diagnostic Code (DC) 5201 addresses limitation of 
motion of the major (dominant) and minor arms, proving a 20 
percent evaluation where motion of the major arm is limited 
at shoulder level, a 30 percent evaluation where motion of 
the major arm is limited to midway between the side and 
shoulder level, and a 40 percent evaluation where motion of 
the major arm is limited to 25 degrees from the side.  DC 
5203 provides a 10 percent rating where there is malunion of 
the major arm or nonunion without loose movement, a 20 
percent evaluation where there is nonunion with loose 
movement, and a 20 percent evaluation where there is 
dislocation of the clavicle and scapula.  The Board has also 
considered the evaluation of the veteran's right shoulder 
disability under the provisions of DC 5200 (ankylosis of the 
scapulohumeral articulation) and DC 5202 (other impairment of 
the humerus).  However, the medical evidence fails to 
demonstrate ankylosis of the scapulohumeral articulation or 
impairment of the humerus, and evaluation of the veteran's 
right shoulder disability under either of those diagnostic 
codes would not yield a higher disability evaluation.  

The record shows that on VA examination in June 1996, the 
veteran's right shoulder abduction was to 180 degrees, 
forward elevation to 170 degrees, and internal and external 
rotation were normal.  There was no evidence of deformity, no 
muscle atrophy in the upper extremities, no muscle weakness 
or sensory changes, muscle strength was equal in both upper 
extremities, and deep tendon reflexes were 
equal and active, bilaterally.  On VA examination in 
September 1996, forward elevation of the right shoulder was 
to 160 degrees, with a popping sound, while abduction was to 
110 degrees with pain and a popping sensation.  Internal and 
external rotation were to 90 degrees each, and that the 
veteran's range of right shoulder motion decreased on 
repetition.  In August 1997, right shoulder abduction and 
forward raising were each limited to 90 degrees, internal 
rotation to 90 degrees and external rotation to 60 degrees, 
and some tenderness at the acromioclavicular joint.  X-rays 
revealed a sessile bony protuberance at the medial end of the 
proximal right humerus, continuous with the medullary cavity, 
most consistent with an osteochondroma; findings suggestive 
of a loose body between the greater and lesser tuberosities; 
and postsurgical changes of the right clavicle with osteotomy 
of the distal end.  In April 1999, abduction of the right 
shoulder joint was to 95 degrees, flexion was to 95 degrees, 
and extension was full to 45 degrees.  Internal and external 
rotation were each within normal limits, and there was no 
crepitus on motion and no deformity or tenderness over the 
acromioclavicular joint.  On placing his thumbs behind his 
back, the veteran could only bring his right thumb to about 
L1, about 4 inches less than on the other side.  

The Board finds that the veteran does not have dislocation or 
nonunion of the clavicle or scapula, and is therefore not 
entitled to a 20 percent evaluation under DC 5203.  Neither 
is malunion of the clavicle or scapula shown under DC 5203.  
The Board further finds that the veteran does not meet the 
requirements for a 40 percent evaluation under DC 5201, which 
requires a showing that motion of the major arm is limited to 
25 degrees from the side, or the requirements for a 30 
percent evaluation, which requires a showing of that motion 
of the major arm is limited to midway between the side and 
shoulder level.  Although DC 5201 provides a 20 percent 
evaluation where motion of the major arm is limited at 
shoulder level, the record shows that limitation of motion of 
the right arm to shoulder level was first demonstrated on the 
VA examination conducted on August 29, 1997.  The findings on 
examination prior to that date did not demonstrate that the 
veteran's right arm motion was limited to shoulder level, and 
the 20 percent rating assigned was based upon that orthopedic 
finding of a compensable limitation of right shoulder motion.  
However, the record prior to the August 29, 1997 examination 
disclosed no evidence of pain on use, pain on motion, 
incoordination, or weakness such as to warrant additional 
compensation for loss of right shoulder function under  
38 C.F.R. §§ 4.40 and 4.45.  Thus, a rating in excess of 20 
percent is not warranted prior to August 29, 1997.  

However, the August 1997 VA examiner stated that the 
veteran's motion and functional ability was limited by pain 
in the right shoulder, while the veteran testified at his 
personal hearing that he is limited in picking up heavy 
weights and experiences ongoing shoulder pain.  The Board 
finds that such is consistent with loss of function due to 
pain on use, weakness, and fatigue.  Based upon the evidence 
in this case, and relying on the provisions of  38 C.F.R. 
§§ 4.40 and 4.45, the Board finds that the veteran is 
entitled to an increased evaluation of 30 percent for his 
service-connected postoperative residuals of decompression 
and distal clavicle resection of the right (major) shoulder, 
effective August 29, 1997, the date of the VA examination 
showing the limitation of right arm motion to shoulder level 
and identifying loss of motion and of functional capacity due 
to pain.  To the extent indicated, the claim is allowed.  



Bilateral Eczema of the Hands

The veteran's bilateral eczema (contact dermatitis) of the 
hands is currently rated as 10 percent disabling under the 
provisions of  38 C.F.R. Part 4, § 4.118, Diagnostic Codes 
7806 (eczema) and 7813 (dermatophytosis) (1999).  Eczema is 
rated as noncompensably disabling where there is slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
area or small area; as 10 percent disabling where there is 
exfoliation, exudation or itching, if involving an exposed 
area or extensive area; as 30 percent disabling where there 
is constant exudation or itching, extensive lesions, or 
marked disfigurement; and as 50 percent disabling where there 
is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant manifestations.  38 C.F.R. Part 4, § 4.118, 
Diagnostic Code 7806 (1999).  Scars and disfigurement 
resulting from dermatophytosis are rated on the extent of 
constitutional symptoms, and physical impairment.  38 C.F.R. 
Part 4, § 4.118, Diagnostic Code 7813 (1999).  

The evidence in this case shows that in June 1996, eczematoid 
lesions were seen on the fingers and palmar surfaces of the 
veteran's hands, with elongated sore on the sides of both 
hands.  The diagnosis was eczema, contact dermatitis, both 
hands.  On VA dermatology examination in August 1997, 
findings included rough, slightly scaling, superficially 
fissured erythematous patches interspersed with pink, poorly 
marginated, scaling erythematous patches with clear fluid-
filled vesicles at the periphery of the pink erythematous 
patches, involving the lateral aspects of the index finger, 
middle finger and thumb, bilaterally.  The diagnosis was 
dermatitis of the hands with features of dyshidrotic eczema, 
with components of irritative dermatitis.  In April 1999, a 
VA dermatological examination revealed a bilateral eczema, 
dry in type, from the palmar creases distally on the volar 
aspect of both hands and to include the web spaces as well as 
the medial and lateral aspects of the fingers.  There was 
fissuring, two or three on each hand, extending two or three 
millimeters, which were tender to the touch, with no erythema 
or drainage.  The diagnosis was contact dermatitis and 
eczema, palmar surface of both hands.  On private examination 
in January 2000, findings included cracked and fissured hands 
secondary to chronic water damage.  

The Board finds that the veteran's service-connected eczema, 
or contact dermatitis, of the hands is currently evaluated as 
10 percent disabling based upon competent lay testimony and 
clinical findings of exudation or itching, involving an 
exposed area or extensive area.  The Board further finds that 
the record does not establish the presence of constant 
exudation or itching, extensive lesions, or marked 
disfigurement, as required for assignment of a 30 percent 
evaluation, or ulceration or extensive exfoliation or 
crusting, systemic or nervous manifestations, or 
exceptionally repugnant manifestations, as required for 
assignment of a 50 percent evaluation under the provisions of  
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7806 (1999).  
Neither does the record show constitutional symptoms or 
physical impairment due to dermatophytosis such as to warrant 
a compensable evaluation under  38 C.F.R. Part 4, § 4.118, 
Diagnostic Code 7813 (1999).  

Accordingly, a rating in excess of 10 percent for the 
veteran's bilateral eczema (contact dermatitis) of the hands 
is not warranted, and that claim is denied.  

The veteran has not asserted that the schedular ratings are 
inadequate or that his service-connected disabilities have 
rendered him unemployable.  Further, the record in this case 
presents no evidence or argument to reasonably indicate that 
the provisions of  38 C.F.R. Part 4, §§ 4.16(b) or  
3.321(b)(1) (1999) are potentially applicable.  There is no 
competent medical evidence in the record stating that the 
veteran is unemployable due to service-connected disability, 
or that vocational rehabilitation is infeasible, and the 
veteran has not testified that he is unable to obtain 
employment due to service-connected disability.  Nor is there 
evidence of circumstances which the appropriate officials 
might find so "exceptional or unusual" as to warrant an 
extraschedular rating.  Shipwash v. Brown,  8 Vet. App.  218, 
227 (1995).  Accordingly, the Board will not address the 
issues of benefit entitlement under the provisions of  
38 C.F.R. Part 4, §§ 4.16(b) or 3.321(b)(1) (1999).  

Service Connection for Tinnitus

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim of 
entitlement to service connection for tinnitus.  If he has 
not, his appeal must fail, and VA is not obligated to assist 
him in the development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  The Court has defined a well-grounded claim as 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski,  1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown,  5 Vet. App. 91, 
93 (1993).  For the reasons set forth below, the Board finds 
that the veteran has not met his burden of submitting 
evidence to support a belief that his claim of entitlement to 
service connection for tinnitus is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991);  see Grottveit, at 93;  
Tirpak v. Derwinski,  2 Vet. App. 609 (1992);  Murphy, at 80.

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) evidence of incurrence or 
aggravation of a disease or injury in service in the form of 
competent lay or medical evidence; together with (3) evidence 
of a nexus between the inservice injury or disease and the 
current disability in the form of medical evidence.  Caluza 
v. Brown,  7 Vet. App. 498 (1995), affirmed per curiam,  78 
F.3d 604 (Fed. Cir. 1996).  In this case, the requirement of 
item (1) is satisfied as to the claim for service connection 
for tinnitus because the record contains clear evidence of 
that condition in the form of a medical diagnosis.  

However, the requirement of item (2), above, that evidence be 
submitted of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence is not met 
because there is no competent medical evidence that the 
veteran's current tinnitus was present during active service, 
and the veteran has testified that it was not present during 
active service.  To the contrary, the veteran has stated that 
tinnitus was first manifested about two months after service 
separation.  Although the veteran has expressed the opinion 
that tinnitus was incurred during active service as a result 
of noise exposure during the firing of 6-inch guns, the Court 
has held that a lay person, such as the veteran, is not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit, at 93;  Espiritu v. Derwinski,  2 Vet. App. 492, 
495 (1992).  If such testimony is not competent, it cannot be 
probative.  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of  38 C.F.R. § 
3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).
However, tinnitus was not shown in service and is not a 
presumptive disease under applicable law and regulations.  
Based upon the foregoing, the Board finds that the record 
contains no competent medical or lay evidence demonstrating 
incurrence or aggravation of tinnitus during active service, 
and the requirements of item (2) are not met.  

The Board further finds that the requirements of item (3) are 
not met in that the veteran has not presented any competent 
medical evidence of a nexus between his current tinnitus and 
his period of active service.  Specifically, there is no 
competent medical evidence which links or relates his 
tinnitus to his period of active service. The Court has held 
that a physician's statement that something may or may not be 
true ("might be related to noise exposure") is speculative 
and does not justify a belief by a fair and impartial 
individual that the claim is well grounded.  Tirpak v. 
Derwinski,  2 Vet. App. 609, 611 (1992).  The VA audiological 
examiner in August 1997 diagnosed tinnitus of unclear 
etiology, stating that there was no means to determine 
whether the veteran's tinnitus was or was likely to be 
related to service-related activities.  The Board finds that 
the requirements of item (3) are not met with respect to the 
issue of service connection for tinnitus.  
Based upon the foregoing, the Board finds that evidence of a 
well-grounded claim for service connection for tinnitus has 
not been submitted, and that claim is denied.  

The record shows that the RO has provided the veteran a 
Statement of the Case and Supplements thereto which informed 
him of the requirements for submitting a well-grounded claim 
for tinnitus, and identified the evidence required to render 
that claim well-grounded.  The Court has held that VA has no 
statutory duty to assist a veteran absent evidence of a well-
grounded claim, and cautioned VA against volunteering 
assistance to establish well groundedness.  Grivois v. Brown,  
6 Vet. App. 136, 140 (1994).  However, the Board notes that 
the veteran may render his claim well grounded by submitting 
clinical evidence showing the presence of tinnitus during 
active service or on service separation examination, or 
competent medical evidence linking or relating that 
disability to trauma or pathology experienced during active 
service.  Robinette v. Brown,  8 Vet. App. 69, 74 (1995).


ORDER

A rating in excess of 20 percent for postoperative residuals 
of decompression and distal clavicle resection of the right 
(major) shoulder prior to August 29, 1997, is denied.  

An increased rating of 30 percent for postoperative residuals 
of decompression and distal clavicle resection of the right 
(major) shoulder on and after August 29, 1997, is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.

A rating in excess of 10 percent for bilateral eczema of the 
hands is denied. 

Evidence of a well-grounded claim for service connection for 
tinnitus not having been submitted, that claim is denied.  


REMAND

The appellant also seeks a rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine, L5-S1.  It is 
asserted that his current neurological symptomatology, 
including bilateral sciatica, pain on lumbar motion, positive 
straight leg raising at 30 degrees on the right and at 45 
degrees on the left, limitation of motion and functional 
ability due to pain in lumbosacral area, and X-ray evidence 
of degenerative disc disease, L5-S1, cannot be dissociated 
from his service-connected degenerative joint disease of the 
lumbar spine, L5-S1.

The Board finds that further development of the medical 
evidence is warranted prior to evaluating the veteran's 
service-connected lumbar disability, to include special VA 
orthopedic, neurologic, and radiologic examinations, together 
with a medical opinion as to whether it is at least as likely 
as not that the veteran's currently manifested neurological 
symptomatology is caused or worsened by his service-connected 
degenerative joint disease of the lumbar spine, L5-S1.

In addition, the examining physicians should each express an 
opinion as to whether the veteran's service-connected lumbar 
disability is productive of incoordination, weakened 
movement, excess fatigability, impaired ability to execute 
skilled movements smoothly, interference with sitting, 
standing and weight-bearing, or limitation of motion or loss 
of function due to pain. 

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  
Accordingly, the RO must review all examination reports prior 
to returning the case to the Board in order to ensure full 
and specific compliance with all instructions contained in 
remands by this Board.  All cases returned to the Board which 
do not comply with the instructions of the Board remand will 
be returned to the RO for further appropriate action as 
directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
provide exact names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment or 
examination for his lumbar spine 
disability since April 1999.  The 
appellant should further be notified in 
writing that he is free to submit further 
argument, or additional medical evidence 
or opinion, in connection with this 
claim.

2.  The RO should schedule special VA or 
fee-basis orthopedic and neurological 
examinations of the veteran by qualified 
specialists in orthopedics and neurology 
to determine the nature, extent, and 
etiology of any lumbar disability shown 
present.  Prior to the examinations, the 
claims folder must be made available to 
the examiners so that the relevant 
medical history may be reviewed.  All 
appropriate diagnostic tests and studies 
should be performed, including X-rays, 
magnetic resonance imaging (MRI) of the 
lumbar spine, and electromyography (EMG) 
and nerve conduction velocity studies of 
the nerves innervating the muscle groups 
in the lower extremities.  The examiners 
should each express an opinion, with 
complete rationale, as to whether any of 
those studies reflect radiculopathy into 
the veteran's lower extremities.  If so, 
each of the examiners should render an 
opinion as to the etiology of such 
disability.  In particular, the examiners 
should each express an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any 
current radiculopathy shown on 
examination was caused or worsened by the 
veteran's service-connected service-
connected degenerative joint disease of 
the lumbar spine, L5-S1.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the VA 
orthopedic and neurological reports 
requested herein to verify that the 
examiners reviewed the medical evidence 
contained in the claims folder, including 
the veteran's complete service medical 
records, reported their findings in 
detail, and provided all requested 
medical opinions.  If any development is 
incomplete, or if any requested opinions 
are not provided, or if the reports of 
examination do not affirmatively reflect 
that the examiners have reviewed the 
veteran's claims file, such examination 
reports are inadequate and appropriate 
corrective action should be implemented 
prior to returning the case to the Board.

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
a rating in excess of 10 percent for his 
service-connected degenerative joint 
disease of the lumbar spine, L5-S1, 
taking into consideration all potentially 
applicable diagnostic codes and the 
provisions of  38 C.F.R. Part 4, §§ 4.40, 
4.45, and 4.59 (1999).  

5.  The appellant has the right to submit 
additional argument or medical evidence 
or opinion on the matter or matters the 
Board has remanded to the regional 
office.  Quarles v. Derwinski,  3 Vet. 
App. 129 (1992);  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this claim.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


 

